Exhibit 10.14

 

June 3, 2013

 

Mr. Gerald Chew

(home address)

 

Dear Jerry:

 

This letter sets forth the substance of the separation and release agreement
(the “Agreement”) that TigerLogic Corporation (the “Company”) is offering to
you.

 

1.             General.  Your employment termination date is July 31, 2013 (the
“Separation Date”).  You acknowledge and confirm that as of the Separation Date,
you will no longer be an employee of the Company; provided, however, that you
will continue to serve as a member of the Board of Directors until your
resignation, replacement or removal. Your termination will be considered a
voluntary termination for purposes of your Offer Letter dated August 31, 2011
(the “Offer Letter”).

 

2.             Accrued Salary and Paid Time Off.  Except as otherwise provided
for in this Agreement, all benefits and perquisites of employment will cease as
of the Separation Date.  Promptly following the Separation Date, you will
receive: (1) a check for the remainder of your pay through the Separation Date,
less applicable taxes and withholding, and (2) a check for any accrued but
unused vacation time, less applicable taxes and withholding.  Following the
Separation Date, you may be entitled to reimbursement for business expenses
incurred as a result of your employment with the Company prior to the Separation
Date, to the extent such reimbursement is allowed by the Company’s reimbursement
policies. Except for these amounts, you agree that you have been paid all of the
wages and benefits that you are owed, including any reimbursements and bonuses
to which you might otherwise be entitled.  You further agree and acknowledge
that you have not been denied any leave, benefits, or rights to which you may
have been entitled under any federal or state law, and that you have not
suffered any workplace injury or illnesses.

 

3.             Consideration.

 

(a)           Subject to the conditions set forth herein, in consideration for
your obligations under this Agreement and provided that you sign, date, return
and allow to become effective this Agreement (including without limitation the
releases of claims as set forth in Sections 8 and 9), the Company agrees and
acknowledges that it will pay to you Twenty Thousand Dollars ($20,000), less
applicable and standard deductions and withholdings within ten (10) days
following the Company’s receipt of this signed Agreement from you.

 

(b)           Section 3 of this Agreement sets forth the full extent to which
you are eligible for severance benefits under this Agreement, the Offer Letter,
any other agreement between you and the Company, or pursuant to any other
Company plan, policy or practice.

 

(c)           You acknowledge that, except as expressly provided in this
Agreement, you have not earned, are not entitled to, and will not receive from
the Company any additional compensation (including base salary, bonus, incentive
compensation, vacation pay, or equity), severance, or benefits (including
without limitation COBRA reimbursement) after the Separation Date, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account) or any vested options.  So
long as you continue to serve on the Board of Directors, your Company stock
options will continue to vest in accordance with the terms of the equity
incentive plans and/or stock option agreements pursuant to which they were
issued.

 

4.             Expense Reimbursements. You agree that, within thirty (30) days
after the Separation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement.  The Company will
reimburse you for these expenses pursuant to its regular business practice.

 

--------------------------------------------------------------------------------


 

5.             Proprietary Information Obligations.  You acknowledge your
continuing obligations under your At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement between you and the
Company.

 

6.             Cooperation and Assistance.  You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
will you induce or encourage any person or entity to bring such claims. 
However, it will not violate this Agreement if you testify truthfully when
required to do so by a valid subpoena or under similar compulsion of law. 
Further, you agree to voluntarily cooperate with the Company if you have
knowledge of facts relevant to any threatened or pending litigation against the
Company by making yourself reasonably available without further compensation for
interviews with the Company’s counsel, for preparing for and providing
deposition testimony, and for preparing for and providing trial testimony.  The
Company will reimburse you for reasonable out-of-pocket expenses incurred by you
in connection with these activities, but only if those expenses were
pre-approved by the Company in writing.

 

7.             No Admissions.  You understand and agree that the promises and
payments in consideration of this Agreement will not be construed to be an
admission of any liability or obligation by the Company to you or to any other
person, and that the Company makes no such admission.

 

8.             Your Release of Claims.

 

(a)           General Release.  In exchange for the consideration provided to
you by this Agreement that you are not otherwise entitled to receive (including
without limitation the payment under Section 3(a)), you hereby irrevocably,
unconditionally and completely release the Company, its subsidiaries,
affiliates, predecessors, successors or acquirers of substantially all of the
Company’s assets, and its and their respective past, present, and future
directors, officers, employees, shareholders, partners, agents, attorneys,
insurers, successors and assigns (collectively the “Released Parties”) from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to your signing this Agreement.

 

(b)           Scope of Release.  This general release includes, but is not
limited to:  (1) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including without limitation claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the California Labor Code, the Oregon Civil Rights
Act, the Oregon Private Whistleblower Act, and the California Fair Employment
and Housing Act (as amended).  You agree that except as provided under this
Agreement you are releasing any claim for wages, bonuses, severance or any other
benefits under any contract or obligation, including but not limited to the
Offer Letter or any employee handbook.

 

(c)           Exceptions to Release. You are not releasing any claim that cannot
be waived under applicable state or federal law or any rights you have to file
or pursue a claim for workers’ compensation or unemployment insurance, and you
are not releasing any rights that you have to be indemnified (including any
right to reimbursement of expenses, if applicable) arising under applicable law,
the certificate of incorporation or by-laws (or similar constituent documents of
the Company).  The foregoing notwithstanding, nothing in this Agreement will
prevent you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
the California Department of Fair Employment and Housing, except that you
acknowledge and agree that you will not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein. Nothing in this Agreement will prevent you from challenging the
validity of this release in a legal or administrative proceeding.  You are also
not releasing the Company from any obligations undertaken in this Agreement.

 

9.             ADEA Waiver.  You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA.  You
also acknowledge that the consideration provided for in this Agreement exceeds
the amount to which you otherwise were already entitled.  You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that:  (a) your release of ADEA claims does not apply to any rights or claims
that arise after the date you sign this Agreement; (b) you should consult with
an attorney prior to signing this Agreement; (c) you have twenty-one (21) days
to consider this Agreement (although you may choose to voluntarily sign it
sooner); and (d) you have seven (7) days

 

--------------------------------------------------------------------------------


 

following the date you sign this Agreement to revoke it, with such revocation to
be effective only if you deliver written notice of revocation to the Company
within the seven (7)-day period.  Nevertheless, (i) the termination of your
employment is effective as of the Separation Date, and not revocable and
(ii) you will not receive the payment set forth in Section 3(a) if you revoke
the ADEA release provided under this Agreement.

 

10.          Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the releases herein, which
include claims which may be unknown to the parties at present, you acknowledge
having read and understood Section 1542 of the California Civil Code, which
reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

You hereby expressly waive and relinquish all rights and benefits under that
section, and any equivalent law, statute or regulation of the State of Oregon or
any other jurisdiction, with respect to your release of any unknown or
unsuspected claims herein.

 

11.          Representations.  You hereby represent that, except for the payment
you will receive on the Separation Date pursuant to Section 2, you have been
paid all compensation owed and for all hours worked, have received all the leave
and leave benefits and protections for which you are eligible pursuant to the
Family and Medical Leave Act, the California Family Rights Act, any equivalent
law, statute or regulation of the State of Oregon, or otherwise, and have not
suffered any on-the-job injury for which you have not already filed a workers’
compensation claim.

 

12.       Employee’s Acknowledgments.

 

(a)        Pursuit of Released Claims.  You acknowledge that you have no
lawsuits, claims, investigations or actions pending in his name, or on behalf of
any other person or entity, against the Company or any other of the Released
Parties.

 

(b)        Confidential and Proprietary Information and Company Property.  You
agree that during your employment you have seen, heard and otherwise become
privy to non-public information about the Company’s current, planned or
anticipated work, prospects, business plans, financial prospects, customers,
brand concepts, marketing, operations, formulas, licenses, permits, tax
payments, alleged violations, notices, labels, information systems, audits,
logistics, warehousing and transportation, sales plans, pricing strategies,
vendors, distributors, or strategic alliances (“Confidential Information”).  You
agree that (a) you have not, prior to the date hereof, used, published or
otherwise disclosed, or authorized the use, publication or disclosure of, or
assisted any third party in using, publishing or disclosing any Confidential
Information, and shall not do so subsequent to the date hereof; (b) you have
not, prior to the date hereof, communicated with the press, broadcasting, any
other media or any other individual, entity or governmental agency regarding any
Confidential Information, and you shall not do so subsequent to the date hereof;
(c) you have, prior to the date hereof complied with the terms and conditions of
the confidentiality provisions in Company’s employee handbook, and any other
applicable agreement regarding proprietary information and/or confidentiality
between you and Company, including without limitation your At-Will Employment,
Confidential Information, Invention Assignment, and Arbitration Agreement, and
will continue to do so.

 

(c)        Ownership of Claims.  You acknowledge that you have not assigned or
transferred any claim you are releasing, nor have you purported to do so.

 

(d)        Taxes.  You acknowledge that you are responsible for paying any taxes
that may be assessed or payable on amounts subject of this Agreement, and you
agree that the Company is to withhold all taxes it determines it is legally
required to withhold.

 

(e)        Confidentiality.  You agree that this Agreement is confidential and
that you will not discuss it, its existence, or any of its terms, with anyone
without the Company’s prior consent, except to any legal or financial advisors
for legitimate business reasons or as otherwise required by law.  You further
agree to take all reasonable steps necessary to ensure that confidentiality is
maintained by any of the individuals or entities referenced above to whom
disclosure is authorized and agree that, before such disclosure is made, you
will inform the person or entity of this confidentiality provision and obtain
their agreement in writing to be bound by this confidentiality provision.

 

--------------------------------------------------------------------------------


 

(f)        Consequences of Violating Employee’s Promises.  If you breach any
provision of this Agreement, or if any of the representations made by you herein
are untrue, you acknowledge and agree that Company is entitled to recover,
immediately, all amounts, rights and benefits provided in connection with this
Agreement.  Because you have had access to Confidential Information, the parties
hereto agree that money damages would not be an adequate remedy for Employee’s
breach of Sections 5 and 12(b) of this Agreement and would result in irreparable
injury and damage to the Company for which the Company would have no adequate
remedy at law.  Therefore, in the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns, in addition to other rights
and remedies existing in their favor, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, the provisions
hereof.

 

(g)        You have carefully read and considered this Agreement and fully
understand it and its legal effect;

 

(h)        You are entering into it voluntarily, freely, without coercion, and
based on your own judgment; and

 

(i)         The Company, in writing, encouraged you to discuss this Agreement
with your attorney before signing it (and does so here), and that you did
consult with your attorney to the extent you found appropriate.  You acknowledge
that any legal fees incurred by you in connection with this Agreement shall be
your responsibility and shall not be reimbursed by the Company.

 

13.          Miscellaneous.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter.  It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations.  This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.  This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable.  This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California without regard
to conflict of laws principles.  Any ambiguity in this Agreement will not be
construed against either party as the drafter.  Any waiver of a breach of this
Agreement will be in writing and will not be deemed to be a waiver of any
successive breach.  This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me.  You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within twenty-one
(21) days.

 

We wish you the best in your future endeavors.

 

Sincerely,

 

TIGERLOGIC CORPORATION

 

By:

/s/Thomas Lim

 

 

 

Thomas Lim

 

Chief Financial Officer

 

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

/s/Gerald Chew

 

 

 

Gerald Chew

 

 

 

8/6/2013

 

Date

 

 

--------------------------------------------------------------------------------

 